    Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 1 of 12    PageID 1




                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


ANTHONY DAY, for himself and all
others similarly situated,
                                              CASE NO.
                       Plaintiffs,
                v.
                                              COLLECTIVE ACTION COMPLAINT
RAZBAN ENTERPRISES, INC., A
TENNESSEE CORPORATION
          CORPORATION,
                                              JURY TRIAL DEMANDED
                      Defendant.


                       COLLECTIVE ACTION COMPLAINT AND
                            DEMAND FOR JURY TRIAL

         Plaintiff, ANTHONY DAY, on behalf of himself and those similarly situated,

files this Collective Action Complaint and Demand for Jury Trial (“Complaint”)

against the Defendant, RAZBAN ENTERPRISES, INC., a Tennessee Corporation,

and alleges:1

                                     INTRODUCTION

         1.     Defendant operates approximately six (6) Domino’s franchises in

Western Tennessee.       Defendant has employed hundreds of individuals, including

Plaintiff, as pizza delivery drivers at these Domino’s locations. These drivers were


1 This Complaint is being filed solely to obtain approval of the Parties’ settlement
agreement, pursuant to 29 U.S.C. § 216(b) of the Fair Labor Standards Act (“FLSA”).
The Parties have reached an agreement to resolve Plaintiff’s claims and are seeking
this Court’s approval of such agreement under the FLSA.
FPDOCS 35872329.2
 Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 2 of 12          PageID 2




typically paid at or slightly above minimum wage for the hours they worked delivering

pizzas to customers. Defendant systematically under-reimbursed Plaintiff and the

other delivery drivers for their vehicle expenses causing the Plaintiff and other

drivers’ pay to fall below the minimum wage. This putative collective action seeks to

recover these unpaid minimum wages on behalf of all drivers who drove for Defendant

within the last three years.

       2.      Plaintiff was an employee of Defendant and brings this action for unpaid

minimum wage compensation, liquidated damages, declaratory relief, and other relief

under the FLSA.

       3.      The FLSA requires employers to provide their employees with

sufficient reimbursements for certain employment-related expenses (“kickbacks”) to

ensure that employees’ hourly wages equal or exceed the required minimum wage

after such expenses are counted against the hourly wages. However, Defendant

systematically under-reimbursed its delivery drivers for vehicular wear and tear,

gas, and other driving-related expenses, thereby ensuring that all of Defendant’s

delivery drivers are effectively paid well below the minimum wage.

                               GENERAL ALLEGATIONS

       4.      Plaintiff worked as an hourly paid delivery driver for Defendant from

approximately November 2017 to May 2018.

       5.      Plaintiff worked for Defendant at Defendant’s McKenzie, Tennessee


                                           2
FPDOCS 35872329.2
 Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 3 of 12           PageID 3




location.

       6.      While working for Defendant, Plaintiff was paid at or slightly above

$7.25 for all hours worked.

       7.      Defendant is a Tennessee Corporation which operates six (6) Domino’s

locations in Western Tennessee, within the jurisdiction of this Court.

       8.      Venue is proper in this Court and jurisdiction is appropriate over

Defendant as Plaintiff worked at one of Defendant’s Domino’s locations in this district.

       9.      This action is brought under the FLSA to recover from Defendant

minimum wage compensation, liquidated damages, and reasonable attorneys’ fees and

costs. This action is intended to include each and every hourly paid delivery driver

who worked for Defendant at any one of their Domino’s locations within the past three

(3) years.

       10.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1331 and the FLSA and the authority to grant declaratory relief under the FLSA

pursuant to 28 U.S.C. §2201 et seq.

       11.     During Plaintiff’s employment with Defendant, Defendant earned more

than $500,000.00 per year in gross sales.

       12.     During Plaintiff’s employment with Defendant, Defendant employed two

or more employees which handled goods, materials and supplies which had travelled

in interstate commerce.


                                            3
FPDOCS 35872329.2
 Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 4 of 12         PageID 4




       13.     Included in such goods, materials and supplies were computers,

telephones, food items, drink items, restaurant equipment and supplies, office

equipment and furniture, as well as numerous other goods, materials and supplies

which had been carried in interstate commerce.

       14.     Therefore, Defendant is an enterprise covered by the FLSA, and as

defined by 29 U.S.C. §203(r) and 203(s).

                                  FLSA VIOLATIONS

       15.     The primary function of Domino’s restaurants, including all such

restaurants owned and operated by Defendant is to sell pizza and other foods and

beverages. Accordingly, Defendant was engaged in commerce.

       16.     Domino’s restaurants, including those operated by Defendant, are

employers under the FLSA.         Defendant paid and supervised their employees,

including Plaintiff and other delivery drivers.

       17.     Defendant employed delivery drivers, all of whom have the same job

duty: to deliver pizzas and other food and beverages to customers. Plaintiff and all

other delivery drivers are clearly employees within the meaning of the FLSA.

       18.     Some delivery drivers worked inside their restaurant during certain

hours and work as delivery drivers at other times.

       19.     During Plaintiff’s tenure as an employee of Defendant, he consistently

worked approximately 40 hours or more per week, with the majority of his time spent


                                            4
FPDOCS 35872329.2
 Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 5 of 12         PageID 5




“on the road” making deliveries.

       20.     Throughout the relevant period, Defendant required each of its delivery

drivers to maintain and provide a safe, functioning, insured, and legally-operable

automobile to make deliveries. These vehicles, typically two- and four-door passenger

cars, weigh less than 10,000 pounds.

       21.     Throughout the relevant period, Defendant required its delivery drivers

to bear the “out-of-pocket” costs associated with their vehicles, including costs for

gasoline, vehicle depreciation, insurance, maintenance, and repairs.

       22.     For decades, the Internal Revenue Service (“IRS”) has calculated and

published a standard mileage rate (“IRS rate”) for businesses and employees to use

in computing the maximum deductible costs of operating an automobile for business

purposes.

       23.     In 2016 the IRS rate was $0.54 per mile; in 2017, the IRS rate was

$0.535 per mile; in 2018 the IRS rate was $0.545 per mile; and in 2019 the IRS rate

is $0.58 per mile.

       24.     Since 2010, many reputable companies that study the cost of owning

and operating a motor vehicle and/or estimating reasonable reimbursement rates

for vehicular travel, including the American Automobile Association, have

consistently set the average cost of operating a vehicle at rates significantly higher

than that set by the IRS.


                                           5
FPDOCS 35872329.2
    Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 6 of 12         PageID 6




         25.   Defendant’s delivery drivers typically experienced lower gas mileage,

more rapid vehicle depreciation, and greater vehicular expenses than the average

business driver because they typically drove in urban areas, in “start-and-stop”

traffic, on a tight schedule, at night, and in inclement weather.

         26.   Insurance providers recognize the hazards of working as a pizza

delivery driver.     Unsurprisingly, pizza delivery drivers pay significantly higher

automobile insurance rates than do regular drivers,2 and some pizza companies

even provide their drivers with automobile insurance coverage.3 Defendant does

not provide insurance for its drivers.

         27.   Thus, during the relevant period, the actual “out-of-pocket” costs that

Defendant’s delivery drivers paid to provide a safe, functioning, insured, and

legally-operable automobile for their deliveries was at least $0.535 per mile or more.

         28.   During part of the relevant period, Defendant reimbursed their

delivery drivers at a rate of approximately $1.75 per delivery.

         29.   Defendant’s delivery drivers typically drove approximately 6-10 miles

per roundtrip delivery (and even more in some instances). This means on the low

end Defendant’s delivery drivers were reimbursed 17.5 cents/mile ($1.75 delivery




2   See Auto insurance an important piece of the pie for pizza delivery vehicles,
NETQUOTE,
 http://www.netquote.com/auto-insurance/pizza-delivery-vehicles (last visited Mar.
24, 2017).
                                        6
FPDOCS 35872329.2
    Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 7 of 12        PageID 7




reimbursement / 10 miles), and on the high end 29.1 cents/mile ($1.75 delivery

reimbursement / 6 miles). Regardless, the reimbursement paid when compared to

the vehicle expenses incurred by Plaintiff and the similarly situated delivery drivers

was well below an amount which sufficiently would have reimbursed the delivery

drivers for their costs incurred.

         30.   Because Defendant paid the minimum wage, it was legally obligated to

fully reimburse Plaintiff and his colleagues for the full amount of their driving

expenses. However, Defendant failed to fully reimburse their drivers for the full

amount of their driving expenses, thus forcing the drivers’ total compensation far

below the minimum.

         31.   Defendant’s systematic failure to adequately reimburse delivery

drivers for their automobile expenses constitutes a kickback to Defendant, such that

the hourly wages it pays and has paid to Plaintiff and other delivery drivers are not

paid free and clear of all outstanding obligations to Defendant.

         32.   Upon information and belief, the records, to the extent any exist and are

accurate, concerning the number of deliveries performed by Plaintiff and the other

delivery drivers and the amount of reimbursement paid are in the possession and

custody of Defendant.

                    FLSA COLLECTIVE ACTION ALLEGATIONS


3See The Hidden Risks of a Pizza Delivery Business, TRUSTED CHOICE
INDEPENDENT INSURANCE AGENTS, https://www.trustedchoice.com/small-business-
                                        7
FPDOCS 35872329.2
 Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 8 of 12            PageID 8




        33.     Plaintiff bring a collective action pursuant to 29 U.S.C. §216(b) on

behalf of a proposed collective defined to include:

                All persons Defendant employed as a delivery driver during any
                workweek in the maximum limitations period.

       34.      Plaintiff reserves the right to modify the proposed collective definition

at a later stage of litigation.

       35.      Plaintiff is a member of the proposed collective he seeks to represent

because he worked for Defendant as a delivery driver during the relevant period

and suffered the minimum wage violation alleged above.

       36.      This action may be properly maintained as a collective action on behalf

of the putative Class because, during the relevant period:

             a. Plaintiff and the Class members had the same employer;

             b. Plaintiff and the Class members performed the same type of work;

             c. Plaintiff and the Class members were governed by the same

                compensation policies, practices, and systems;

             d. Plaintiff and the Class members were subjected to the same policies

                relating to the payment of supplemental wages to offset vehicle

                maintenance costs; and

             e. Plaintiff and the Class members were governed by the same payroll

                policies, practices, and systems;


insurance/restaurant-food/pizza-delivery/ (last visited Mar. 24, 2017).
                                          8
FPDOCS 35872329.2
 Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 9 of 12            PageID 9




       37.     Plaintiff estimates that the collective group, including both current

and former employees over the relevant period, will include hundreds of members.

The precise number of members should be readily available from Defendant’s

personnel, scheduling, time and payroll records, and from input received from the

Class members as part of the notice and “opt-in” process provided by 29 U.S.C.

§216(b). Given the composition and size of the Class, its members may be informed

of the pendency of this action directly via U.S. mail and e-mail.

              COUNT I - RECOVERY OF DAMAGES UNDER THE FLSA

       38.     Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-37 above.

       39.     Plaintiff and those similarly situated employees are/were entitled to be

paid complete minimum wage compensation free and clear for their work for

Defendant.

       40.     During their employment with Defendant, Plaintiff and other delivery

drivers were not paid sufficient reimbursement by Defendant for the vehicles expenses

incurred by Plaintiff and other delivery drivers on behalf of Defendant.

       41.     As a result of this pay practice, Plaintiff and the other delivery drivers

have not been paid complete minimum wages free and clear.

       42.     In failing to ensure that Plaintiff and the collective group members

received at least the minimum wage rate for each hour they worked “on-the-road,”


                                            9
FPDOCS 35872329.2
Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 10 of 12               PageID 10




Defendant acted willfully and with reckless disregard of clearly applicable FLSA

provisions.

       43.      Defendant has no good faith justification or defense for failing to pay

Plaintiff and the collective group members all wages mandated by the FLSA.

       44.      As a result of Defendant’s intentional, willful and unlawful acts in

refusing to pay Plaintiff and the other delivery drivers complete minimum wage

compensation, Plaintiff and those similarly situated delivery drivers have suffered

damages plus incurring reasonable attorneys’ fees and costs.

       45.      As a result of Defendant’s willful or reckless violation of the FLSA,

Plaintiff and the other delivery drivers are entitled to liquidated damages.

       46.      Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff, ANTHONY DAY, respectfully requests an Order:

       A. conditionally certifying this matter to proceed as a collective action;

       B. approving Plaintiff as adequate representative of the proposed Collective;

       C. appointing Morgan & Morgan, P.A., to serve as Collective Counsel;

       D. requiring Defendant to provide the names and current (or best known)

             addresses of all members of the identified Collective;

       E. authorizing Collective Counsel to issue a notice informing the members of

             the Collective that this action has been filed, of the nature of the action,

             and of their right to opt in to this lawsuit;


                                              10
FPDOCS 35872329.2
Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 11 of 12           PageID 11




       F. finding that Defendant willfully violated the applicable provisions of the

           FLSA by failing to pay all required wages to Plaintiff and the collective

           group members;

       G. granting judgment in favor of Plaintiff and the members of the collective

           group;

       H. awarding all available compensatory damages in an amount to be

           determined;

       I. awarding an equal amount of liquidated damages as provided by the

           FLSA;

       J. awarding reasonable attorneys’ fees and reimbursement of all costs and

           expenses incurred in litigating this action;

       K. awarding all available equitable and injunctive relief precluding the

           continuation of the policies and practices pled in this Complaint; and

       L. awarding any further relief the Court deems just, necessary, and proper.

       Dated this 14th day of August, 2019.

                                  MORGAN & MORGAN, P.A.

                                  /s/ C. Ryan Morgan
                                  C. Ryan Morgan, Esq.
                                  Florida Bar. No. 711884
                                  Morgan & Morgan, P.A.
                                  20 N. Orange Ave., 14th Floor
                                  P.O. Box 4979
                                  Orlando, FL 32802-4979
                                  Telephone: (407) 420-1414

                                           11
FPDOCS 35872329.2
Case 1:19-cv-01170-STA-jay Document 1 Filed 08/14/19 Page 12 of 12   PageID 12




                             Facsimile:   (407) 245-3401
                             Email:       RMorgan@forthepeople.com
                               Attorneys for Plaintiff


                             /s/ Brian C. Winfrey
                             Brian C. Winfrey,
                                      Winfrey, Esq.
                             TBN 025766
                             810 Broadway, Suite 105
                             Nashville, TN 37203
                             Telephone: (615) 928-9890
                             Facsimile: (615) 928-9917
                             Email:bwinfrey@forthepeople.com




                                     12
FPDOCS 35872329.2
